Citation Nr: 0912127	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-37 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of October 4, 2005, 
treatment at Decatur County General Hospital.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 adverse action by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Memphis, Tennessee, which is the Agency of Original 
Jurisdiction in this matter.

In June 2007, the Veteran testified before the undersigned 
Veterans Law Judge via videoconference.  A copy of the 
hearing transcript is of record and has been reviewed.  


FINDING OF FACT

The Veteran failed to timely submit his claim for payment or 
reimbursement of private medical expenses; he received 
treatment at a private hospital, Decatur County General 
Hospital, on October 4, 2005, but filed his claim for payment 
or reimbursement in March 2006, more than 90 days after the 
date of treatment.


CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on October 4, 
2005, at Decatur County General Hospital,
is denied.  38 U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 17.1000- 17.1002, 17.1004 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

However, in the instant case, the facts are not in dispute. 
The outcome of this appeal hinges on the law, specifically 
the plain language of 38 C.F.R. § 17.1004.  Accordingly, VCAA 
notice is not required because no additional evidence could 
conceivably change the outcome of this case.  Because the law 
and not the evidence is dispositive in resolving such 
question, additional factual development would have no 
bearing on the ultimate outcome.  Accordingly, VCAA can have 
no effect on this appeal.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the Veteran]; see also Mason v. Principi, 16 Vet. App. 
129, 132 (2002) [VCAA not applicable "because the law as 
mandated by statute and not the evidence is dispositive of 
the claim"].

At any rate, the Veteran was provided with the notice 
required by the VCAA in a September 2006.  The VA has also 
done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits.  Consequently, the 
duties to notify and assist have been met.


Legal Criteria

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations. 

Because the Veteran does not have a total disability and his 
treatment at Decatur County General Hospital was not for an 
adjudicated service-connected disability, a non-service 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability or 
for the purpose of ensuring entrance or continued 
participation in a vocational rehabilitation program under 38 
U.S.C. Chapter 31, he is not eligible for benefits under 38 
U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 and 38 C.F.R. §§ 
17.120, 17.47(i).

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may also be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177, 
113 Stat. 1556. The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
Act the Veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider.

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

In addition, a claim must be filed within 90 days of the 
latest of the following: 1) July 19, 2001; 2) the date that 
the Veteran was discharged from the facility that furnished 
the emergency treatment; 3) the date of death, but only if 
the death occurred during the stay in the facility that 
included the provision of the emergency treatment; or 4) the 
date the Veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party.  See 38 C.F.R. § 17.1004 (2008).

The Board notes that the provisions of 38 U.S.C.A. § 1725 
reflect a legislative change in that statute, effective 
October 10, 2008.  Specifically, the change of interest is 
that the word "shall" in the first sentence, replaced the 
word "may."  This made the payment or reimbursement by VA of 
treatment non- discretionary, if the Veteran satisfied the 
requirements for such payment.  That is, under the version of 
§ 1725 in effect prior to October 10, 2008, payment of such 
medical expenses was not mandatory even if all conditions for 
the payment were met.  Under both versions, the conditions 
set out in the remainder of the statute must be met in order 
for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).

Also changed by the revision was how long emergency treatment 
continued, once the definition of "emergency treatment" was 
met.  Under the former version, treatment is considered 
emergent until the Veteran is transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer. Under the 
revised version, "emergency treatment" is continued until 
such time as the Veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility.

In this case, the threshold issue is whether the Veteran 
filed his claim in a timely manner.  Thus, although the 
Veteran has not been apprised of the revised version of § 
1725, the Board finds that there is no prejudice to the 
Veteran by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Further, the Board need not here determine whether § 1725 as 
revised effective October 10, 2008 is to be given retroactive 
effect.  Whether the version effective prior to October 10, 
2008 or the version effective since October 10, 2008 is 
applied, the result is the same; as the appeal must be 
denied.

Analysis

On October 4, 2005, the Veteran was involved in a tractor 
accident.  His spouse, who is disabled, drove him to Decatur 
County General Hospital.  The Veteran was initially treated 
at Decatur County General Hospital for an open fracture to 
his left middle and ring fingers, but was later transferred 
to Vanderbilt Medical Center where he apparently underwent 
surgery.  (The issue of entitlement to payment or 
reimbursement currently on appeal is limited to the medical 
expenses incurred on October 4, 2005, at Decatur County 
General Hospital).  He is seeking payment or reimbursement of 
the expenses incurred at Decatur County General Hospital.
The Veteran's claim was adjudicated pursuant to the 
provisions of 38 U.S.C.A. § 1725, and denied in August 2006 
on the basis that he did not file his claim in a timely 
manner (within 90 days).

On review, the Board finds that the Veteran is not entitled 
to payment or reimbursement of the medical expenses incurred 
at Decatur County General Hospital in October 2005.  
Significantly, the record shows that the Veteran sought 
treatment at such hospital on October 4, 2005, but did not 
file his claim for payment or reimbursement until March 2006, 
more than 90 days after his October 2005 treatment.  

According to his September 2006 notice of disagreement, the 
Veteran indicated that upon receipt of an itemized bill from 
Decatur County, he sent it to the VAMC in Memphis.  He 
reports that he also sent a second set of bills to the VAMC 
in Nashville, and a third set to the VAMC in Murfreesboro.  
Also, during his personal hearing conducted in June 2007, the 
Veteran indicated that he started sending his bills to VA in 
late-October.  

In response to the Veteran's contentions, the Board, in 
August 2007, requested further development.  The additional 
evidence shows that on September 19, 2007, a representative 
from the VAMC Chief Business Office contacted the VAMC in 
Nashville and spoke with a Fee Clerk who stated that the 
first correspondence from the Veteran was received on March 
31, 2006.  On September 20, 2007, a representative from the 
VAMC Chief Business Office contacted the VAMC in Murfreesboro 
and spoke with a Fee Clerk who stated that the first 
correspondence from the Veteran was received on March 9, 
2006.  Moreover, the VAMC in Memphis had already indicated 
that there is no evidence in the Veteran's claims folder 
dated prior to March 2006.  The Board also notes that the 
itemized bill that was received in March 2006 was apparently 
prepared in February 2006, which is still well beyond the 90-
day filing limit.

The Board is sympathetic to the Veteran's contentions, 
however, the Board cannot grant the Veteran's claim unless 
the facts of the case meet all the requirements under 38 
C.F.R. § 17.10001-8, including the filing requirements under 
38 C.F.R. § 17.1004.  As the Veteran's failed to meet the 
filing requirement under 38 C.F.R. § 17.1004(d), the Board 
must deny the claim.  Where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v.  Brown, 6 
Vet. App. 426, 430 (1994).  For these reasons, the Board 
finds that the Veteran's claim is without legal merit.

To the extent that the Veteran suggests that VA had an 
obligation to inform him about his basic eligibility or 
ineligibility for reimbursement of private medical expenses, 
the remedy for breach of such obligation could not involve 
payment of benefits where statutory eligibility requirements 
for those benefits were not met.  See Harvey v. Brown, 6 Vet. 
App. 416, 424 (1994).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of October 4, 2005, 
treatment at Decatur County General Hospital, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


